Citation Nr: 0819343	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as due to herbicide exposure.

2. Entitlement to service connection for peripheral 
neuropathy to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1964 to April 
1966 and April 1966 to March 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and July 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Both issues were previously before the Board in a May 2006 
decision and remand for additional notice and development. 
Such notice and development has been completed and the issues 
are ready for appellate review. 

The issues of service connection for bilateral hearing loss 
and bilateral tinnitus are no longer before the Board. In an 
October 2007 RO decision, the RO granted service connection 
for bilateral hearing loss and bilateral tinnitus. The grant 
of service connection is considered a full grant of the 
benefit sought and as such these issues are no longer before 
the Board. 


FINDINGS OF FACT

1. Diabetes Mellitus was not manifested during or as a result 
of the veteran's active duty service, nor may it be presumed 
to be so incurred. 

2. Peripheral neuropathy of both upper and lower extremities 
was not manifested during or as a result of the veteran's 
active duty service, nor may it be presumed to be so 
incurred. 


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
Diabetes Mellitus, including as due to exposure to herbicidal 
agents, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

2. The criteria for a grant of service connection for 
peripheral neuropathy of both upper and lower extremities, 
including as due to exposure to herbicidal agents, have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 
2001, May 2006, and October 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. Additionally, the October 2006 letter provided 
notice of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and private medical records are associated 
with the claims file. Additionally, the veteran was afforded 
multiple VA examinations in connection with his claims. The 
veteran and his representative have not made the RO or the 
Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review. 

Analyses

Service connection to include as due to herbicide exposure

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may 
also be granted for certain chronic diseases, such as an 
organic disease of the nervous system, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service. If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

Peripheral Neuropathy

The veteran contends his diagnosed peripheral neuropathy of 
both upper and lower extremities is the result of Agent 
Orange exposure. Because the preponderance of the competent 
evidence is against the claim, the appeal will be denied.  

While the veteran served in Vietnam and is therefore presumed 
to have been exposed to Agent Orange, a grant of service 
connection on a presumptive basis is not appropriate. VA laws 
and regulations provide for presumptive service connection 
for acute and subacute peripheral neuropathy which is defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. See 38 C.F.R. § 
3.309(e), Note 2. The Board also notes that a ongoing review 
conducted by the National Academy of Sciences of scientific 
evidence concerning the association between exposure to 
herbicides and diseases suspected to be associated with such 
exposure have found that a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam Era is not warranted for chronic persistent 
peripheral neuropathy. See 68 Fed. Reg. 27630, 27636 (May 20, 
2003). Thus, the veteran's diagnosed peripheral neuropathy is 
not acute or subacute, and is not presumed to have been 
caused by exposure to herbicides used in Vietnam.

Nevertheless, the veteran is not precluded from establishing 
service connection with medical evidence that demonstrates a 
relationship between his peripheral neuropathy and service, 
including exposure to Agent Orange, with the submission of 
competent medical evidence. Combee v. Brown, 34 F. 3d. 1039 
(Fed. Cir. 1994). 

Service medical records do not reflect any diagnosis or 
symptoms of peripheral neuropathy. The post-service medical 
evidence of record shows that the veteran has been diagnosed 
with peripheral neuropathy for over 10 years.   

VA treatment records show that the veteran periodically 
sought treatment for peripheral neuropathy over the past 
several years. In a VA treatment note, dated January 2004, 
the physician noted the veteran reported Agent Orange 
exposure and that the veteran wanted a neurology opinion 
relating his current neuropathy to Agent Orange exposure. 
Another VA treatment note, dated September 2004, reflects 
that the veteran reported numbness, tingling, and burning in 
his hands for many years and believed that it was caused by 
motorcycle riding.   

Two private medical opinions regarding the etiology of the 
veteran's peripheral neuropathy are of record. First, in an 
October 2001 statement in support of the veteran's claim, 
M.S., MD reported that the veteran has a history of Agent 
Orange exposure and it might be related to his current 
peripheral neuropathy. M.S., MD does not provide any 
explanation for his opinion. Second, D.B., MD who is a 
neurologist, reports that the veteran has progressive painful 
sensory polyneuropathy and that it is possible that it could 
be related to Agent Orange exposure since the true remains 
unidentified. D.B., MD provides no further explanation for 
his opinion. 

The veteran was afforded a January 2007 VA examination for 
peripheral neuropathy, accompanied by a review of the claims 
folder and other medical evidence. Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

At the examination, he reported that he experienced numbness 
in his upper and lower extremities for many years and sought 
treatment around 1994. After a clinical evaluation, the 
examiner diagnosed the veteran with mild, sensory peripheral 
neuropathy of both upper and lower extremities. The examiner 
opined that the veteran's peripheral neuropathy cannot be 
related to Agent Orange exposure since many years passed 
between the manifestations of the neurological symptoms and 
Agent Orange exposure. He also noted that the medical record 
shows that the veteran had cervical spine disc problems 
around the same time as the first reported manifestations of 
neurological symptoms. The examiner reported that although no 
specific etiology has been confirmed for the peripheral 
neuropathy, it could be related to his cervical spine 
condition.     

It has been held that the Board must determine how much 
weight is to be attached to each medical opinion of record. 
See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

A proffered medical opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words.  Lee v. Brown, 10 Vet. App. 
336, 339 (1997).  Examination of the exact language used by 
the medical care provider is not, in and of itself, 
necessarily determinative in this regard.  Id.  Instead, 
inquiry must be made into the nature of the expressed 
opinion, the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance.  
Bloom v. West, 12 Vet. App. 185 (1999).  

With this background, the Board finds that the statements by 
M.S., MD and D.B., MD are of little probative value, as 
beyond expressions of the mere possibility of such a 
connection between presumed herbicide exposure and the 
current disorder, there appears to be no degree of 
ascertaining the degree of medical likelihood, and the bases 
of the opinions are not clear. Firstly, the sole basis of Dr. 
D.B.'s opinion was that the linkage between the veteran's 
peripheral neuropathy and presumed exposure to herbicides was 
"possible" because "we have never been able to find a true 
cause for his symptoms." Dr. M.S.' opinion similarly only 
suggests that peripheral neuropathy "might have" 
contributed to the veteran's diagnosis. 

Beyond the mere possibility of such a connection, such 
reports are clearly speculative, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has been observed that  
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). 
Moreover, M.S., MD and D.B., MD do not cite any scientific 
rationale explaining why the veteran's peripheral neuropathy 
was not manifest until many years after Agent Orange 
exposure. The lack of explanation for their opinions is 
particularly important since there is a medical study 
suggesting their opinions are inconsistent with its findings. 
A National Academy of Sciences medical study, concerning the 
association between exposure to herbicides and diseases 
suspected to be associated with such exposure, found that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam during the Vietnam Era is not 
warranted for chronic persistent peripheral neuropathy. See 
68 Fed. Reg. 27630, 27636 (May 20, 2003). 

The Board finds that the January 2007 VA examination report 
is probative for the following reasons. First, it is 
consistent with published medical studies since it is against 
an etiological relationship for chronic peripheral neuropathy 
manifesting many years after Agent Orange exposure. See 68 
Fed. Reg. 27630, 27636 (May 20, 2003). Second, the 
examination report reflects a thorough review of the record 
and a physical examination of the veteran. Finally, the VA 
examiner rules out an etiological relationship between Agent 
Orange exposure and neuropathy in terms of medical certainty 
by stating "[it] cannot be related." 38 C.F.R. § 3.102; 
Stegman, supra; Obert, supra. Since the this opinion is 
consistent with another medical study, reflects a thorough 
review of the record, and is expressed with certainty, the 
opinion is probative to the Board. Thus, the Board finds that 
the preponderance of the medical evidence is against an 
etiological relationship, and the claim will be denied.   

Entitlement to service connection for Diabetes Mellitus

The veteran contends that he has diabetes mellitus as a 
result of Agent Orange exposure. Because there is no 
competent medical evidence indicating that the veteran 
currently has diabetes mellitus, the claim will be denied. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

For claims based on exposure to an herbicidal agent, the law 
provides that a veteran who, during active military, naval or 
air service, served in the Republic of Vietnam between 
January 1962 and May 1975 is presumed to have been exposed 
during such service to certain herbicidal agents (e.g. Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
service. If a veteran was exposed to an herbicidal agent 
during service, certain diseases, including diabetes mellitus 
type II, shall be service connected even though there was no 
record of such disease during service, provided that the 
requirements of 38 C.F.R. §§ 3.307(a)(6); 3.307(d) are 
satisfied. Furthermore, VA has determined that there is no 
positive association between exposure to herbicides and any 
other conditions for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice 68 Fed. Reg. 27,630- 27,641 (2003).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Service incurrence or aggravation may also be presumed for 
diabetes mellitus if it became manifest to a compensable 
degree within a year of separation from qualifying active 
military service. 38 C.F.R. §§ 3.307, 3.309(a). 

The veteran's service medical records do not reflect any 
complaints of diabetic symptoms or diagnosis of diabetes. VA 
treatment records, dated December 2003, reflect that the 
veteran was concerned about having diabetes. However, 
laboratory test results showed that he did not have diabetes. 
Subsequent VA treatment records, dated April 2004, reflect 
that the veteran had elevated blood sugars that may be a sign 
of diabetes. 

The veteran underwent two VA examinations for his diabetes. 
First, he underwent a May 2003 VA examination. At the 
examination, the veteran reported that he was told around 
1986 or 1987 that he was borderline diabetic. The veteran 
denied the following diabetic symptoms: increased appetite, 
increased thirst, and increased urination. Laboratory test 
results from May 2002 and March 2003 reflected completely 
normal blood sugar readings. As such, the examiner concluded 
that diabetes mellitus was not present. More recently, the 
veteran underwent a January 2007 VA examination for diabetes, 
to include as due to herbicide exposure. The examiner noted 
that the veteran has normal blood sugar and is not taking any 
diabetic medication. As such, he concluded that the veteran 
does not currently have diabetes mellitus. 

The medical evidence does not show that the veteran currently 
has diabetes mellitus. It is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability - the first prong of a successful claim of 
service connection. In the absence of proof of a present 
disability, there is no valid claim presented. See Brammer v. 
Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). Without competent medical evidence of a 
diabetes diagnosis, service connection must be denied.   


ORDER

Service connection for peripheral neuropathy of both upper 
and lower extremities is denied. 

Service connection for diabetes mellitus is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


